Exhibit 10.2


[Avon letterhead]
Mr. Jan Zijderveld
Chief Executive Officer
Avon Products, Inc.


Dear Jan:


In accordance with your contract of employment, dated as of February 3, 2018,
with Avon Cosmetics Limited (the “Employment Contract”), Avon Products, Inc.
(the “Company”) has granted to you, effective March 14, 2018 (the “Grant Date”),
the right and option to purchase from the Company shares of Stock (“Shares”) at
an exercise price per Share (the “Exercise Price”) as set forth in your grant
notification (the “Option”). The Option is subject to the terms and conditions
set forth in this Stock Option Agreement (this “Agreement”) and your grant
notification. Please indicate your acceptance of this award by signing this
Agreement and returning your signature to the General Counsel of the Company.


1.
Grant of Option. The Option is being awarded to you hereunder outside of the
Company’s 2016 Omnibus Incentive Plan (the “Plan”). Notwithstanding that this
award is made outside of the Plan, except as otherwise expressly provided in
this Agreement and other than as to the Share limitations of Section 5 of the
Plan, this Agreement will be interpreted in a manner consistent with the terms
of the Plan and all such terms will be deemed to be incorporated into and made a
part of this Agreement. All capitalized terms used in this Agreement shall have
the meaning set forth in the Plan, unless otherwise defined herein.



2.
Exercise of Option.

(a)The Option shall be exercisable in the installments outlined in your grant
notification. The entire Option is fully exercisable after the final vesting
date. To the extent that any of the installments becomes exercisable, it shall
continue to be exercisable at any time thereafter until the Option shall
terminate, expire or be surrendered.
(b)Shares may be purchased through exercise of the Option by contacting the
Company’s authorized agent: (x) on-line; (y) via the telephone; or (z) through a
broker.
You shall designate one, or a combination, of the following methods of purchase:
(i)tender to the Company’s authorized agent of a check for the full Exercise
Price of the Shares with respect to which the Option or portion thereof is
exercised; or
(ii)by delivery to the Company’s authorized agent of a number of Shares (which
may include an attestation of ownership of such Shares) having an aggregate Fair
Market Value of not less than the product of (x) the Exercise Price multiplied
by (y) the number of Shares you intend to purchase upon exercise of the Option
on the date of delivery; or







--------------------------------------------------------------------------------


Exhibit 10.2






(i)instructions to the Company’s authorized agent that Shares acquired as a
result of the Option exercise be immediately sold and that the Company’s
authorized agent deliver the full Exercise Price to the Company, together with
any tax withholdings, whereupon the net cash proceeds and/or Shares shall be
forwarded to you. The Company may establish special terms and conditions for
this “cashless” exercise and at any time may terminate availability of this form
of purchase.
You should be aware that the exercise method as outlined under Section 2(b)(i)
and (ii) will result, and the exercise method as outlined under Section
2(b)(iii) may result, in the ownership of Shares and may also require the
exchange of local currency into U.S. dollars and the transfer of funds to the
U.S. In addition, you will be required to open and use a U.S. based brokerage
account. You will personally be responsible for any local compliance
requirements in relation to all of the above transactions.
Moreover, you should be aware that regardless of the exercise method used, you
will personally be responsible for any local compliance requirements in relation
to the transfer of U.S. dollars and the making of a foreign investment, if any.
These requirements may change from time to time and the Company may at any time
establish special terms and conditions to the exercise of the Option and at any
time may terminate or limit the availability of any form of exercise as outlined
above, subject to applicable law.
The Company is not responsible for foreign exchange fluctuations between your
local currency and the U.S. dollar nor is the Company liable for any decrease in
the value of the Shares.
1.
Expiration of Option.

(a)The Option shall expire or terminate and may not be exercised to any extent
by you as of the first to occur of the following events:
(b)The tenth anniversary of the Grant Date, or such earlier time as the Company
may determine is necessary or appropriate in light of applicable laws; or
(c)The first anniversary of the date your employment with the Company and its
Subsidiaries terminates by reason of death or Disability; or
(d)The third anniversary of the date your employment with the Company and its
Subsidiaries terminates by reason of Retirement; or
(e)The date your employment with the Company and its Subsidiaries terminates for
Cause; or
(f)The date that is ninety days after your employment with the Company and its
Subsidiaries terminates for a reason other than for Cause, death, Disability or
Retirement, but only to the extent the Option is exercisable as of the date of
such termination of employment (with any unexercisable portion of the Option
terminating on the date of any such termination of employment); or
(g)Except where void by law and unless otherwise determined by the Committee,
your violation of any non-disclosure, non-compete or non-solicitation covenant
applicable to you as set forth in Section 5 of this Agreement or any individual
agreement between you and the Company or one of its Subsidiaries, or any Company
policy, regardless of whether or not you have incurred a termination of
employment due to Disability, Retirement or otherwise.
(h)In the event your employment with the Company and its Subsidiaries terminates
because of death or Disability, the entire Option shall immediately become
exercisable in full, notwithstanding Section 2(a) of this Agreement. In the
event your employment with the Company and its Subsidiaries terminates after the
first anniversary of the Grant Date because of Retirement, the Option shall
continue to vest according to the schedule as set forth in your grant
notification.
(i)A paid or unpaid leave of absence that has been approved by the Company shall
not constitute a termination of your employment with the Company and its
Subsidiaries; provided, if the Company elects to place you on Garden Leave
during any mandatory notice period under the Employment Contract, the Option
shall cease to vest as of the date immediately prior to such Garden Leave.
During such paid or unpaid leave of absence, the Option shall continue to vest
according to the schedule set forth in your grant notification.


2.Change in Control. Notwithstanding any other provision of this Agreement, in
the event of a Change in Control, the vesting and exercise of the Option shall
be governed by the provisions of the Plan regarding a Change in Control as if
the Option were granted under the Plan, and such provisions of the Plan are
incorporated herein by reference.


3.Non-Competition/Non-Solicitation/Non-Disclosure. You agree that, during the
period beginning on the Grant Date and ending on the later of (x) the first
anniversary of the date the Option is fully exercised and (y) the first
anniversary of your termination of employment with the Company and its
Subsidiaries for any reason whatsoever (including Retirement or Disability), you
shall not, without the prior written consent of the Committee, engage in any of
the following activities:
(a)directly or indirectly engage or otherwise participate in any business which
is competitive with any significant business of the Company or any Subsidiary,
including without limitation, your acceptance of employment with, entrance into
a





--------------------------------------------------------------------------------

Exhibit 10.2


consulting or advisory arrangement with, rendering services to or otherwise
facilitating the business of Amway Corp./Alticor Inc., Amore Pacific, Arabela,
Arbonne, Beiersdorf (Nivea), COTY, De Millus S.A., Ebel Int’l/Belcorp Corp.,
Elizabeth Arden, Faberlic, Herbalife Ltd., Inter Parfums, Jequiti, Lady
Racine/LR Health & Beauty Systems GmbH, LG Health & Household, L’Occitane,
L’Oréal Group/Cosmair Inc., Mary Kay Inc., Mistine/Better Way (Thailand) Co.
Ltd., Natura Cosmetics S.A., Neways Int’l, NuSkin Enterprises Inc., O Boticário,
Oriflame Cosmetics S.A., Origami Owl, Reckitt Benckiser PLC, Revlon Inc., Rodan
& Fields, Shaklee Corp., Shiseido, Stella & Dot, Silpada, The Body Shop Int’l
PLC, The Estée Lauder Companies Inc., The Procter & Gamble Company, Tupperware
Corp., Unilever Group (N.V. and PLC), Vorwerk & Co. KG/Jafra Worldwide Holdings
(Lux) S.à.R.L. Inc., Yanbal Int’l (Yanbal, Unique), Younique or any of their
affiliates; or
(b)solicit or aid in the solicitation of any employees of the Company or any
Subsidiary to leave their employment.
In addition, you shall not, unless compelled pursuant to an order of a court or
other body having jurisdiction over such matter, communicate or divulge any
secret or confidential information, knowledge or data, including without
limitation any trade secrets, relating to the Company or a Subsidiary, and their
respective businesses, obtained by you during your employment by the Company or
a Subsidiary and which is not otherwise publicly known (other than by reason of
an unauthorized act by you), to anyone other than the Company and those
designated by it.
In the event the Company determines that you have breached any term of this
Section 5 or any non--disclosure, non-compete or non-solicitation covenant set
forth in any individual agreement between you and the Company or one of its
Subsidiaries, or any Company policy, then in addition to any other remedies the
Company may have available to it, unless otherwise determined by the Committee:
(i) all unexercised portions of the Option granted hereunder shall terminate to
the extent the Option has not been exercised and (ii) if the Option has been
exercised, then you shall forfeit all Shares issued to you in connection with
the exercise of the Option; provided, however, that the Company shall return to
you the lesser of any consideration paid by you in exchange for Shares issued to
you hereunder or the Fair Market Value of Shares forfeited hereunder at the time
of forfeiture; and provided, further, that if you no longer hold Shares issued
to you hereunder, then you shall pay to the Company in cash the excess of the
Fair Market Value of the Shares issued to you upon exercise of the Option,
determined as of the date of such exercise, over any consideration paid by you
in exchange for such Shares.
Notwithstanding anything in this Section 5 to the contrary, this Agreement is
not intended to, and shall be interpreted in a manner that does not, limit or
restrict you from exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the U.S. Securities Exchange Act of 1934).
4.
Recoupment. Except where void by law and unless otherwise determined by the
Committee, the Option, and the Shares issued to you in connection with the
exercise of the Option hereunder, are subject to forfeiture and/or recoupment in
the event that you have engaged in misconduct, including: (x) a serious
violation of the Company’s Code of Conduct; or (y) a violation of law within the
scope of employment with the Company and its Subsidiaries. The Option and any
Shares issued to you in connection with the exercise of the Option hereunder are
also subject to the Company’s Compensation Recoupment Policy.



5.Service Acknowledgements. You acknowledge and agree as follows:
(a)The execution and delivery of this Agreement and the granting of the Option
hereunder shall not constitute or be evidence of any agreement or understanding,
express or implied, on the part of the Company or its Subsidiaries to employ you
for any specific period.
(b)The award of the Option is voluntary and occasional, and does not entitle you
to any benefit other than that specifically granted under this Agreement, or to
any future awards or other benefits under the Plan or any similar plan, even if
Options have ever been granted in the past or have repeatedly been granted in
the past. Any benefits granted under this Agreement and under the Plan are
extraordinary and not part of your ordinary or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension, welfare or retirement benefits or similar
payments, and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any of its Subsidiaries.
(c)Nothing in this Agreement shall confer upon you any right to continue in the
service of the Company or a Subsidiary or interfere in any way with any right of
the Company or a Subsidiary to terminate your employment at any time, subject to
applicable law.
(d)You are accepting the Option and entering into this Agreement voluntarily.
(e)The Plan may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan.
(f)All decisions with respect to future options or other grants, if any, will be
at the sole discretion of the Committee, subject to the terms of the Employment
Contract.
(g)The future value of the Shares underlying the Option is unknown,
indeterminable and cannot be predicted with certainty. The value of the Shares
may increase or decrease.





--------------------------------------------------------------------------------

Exhibit 10.2


(h)Neither the Company nor any Subsidiary is providing any tax, legal or
financial advice or making any recommendations regarding this award or your
acquisition or sale of the Shares.
(i)In consideration of the grant of the Option, (i) you shall have no claim or
entitlement to compensation or damages arising from (x) forfeiture of the Option
resulting from termination of your service (for any reason whether or not in
breach of local law) or otherwise pursuant to the terms of this Agreement or (y)
diminution in value of the Option or Shares issued upon exercise of the Option
and (ii) you irrevocably release the Company and its Subsidiaries from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by accepting the
Option, you shall be deemed irrevocably to have waived your entitlement to
pursue such a claim.
(j)Any notice period mandated under applicable law shall not be treated as
service for the purpose of determining the vesting of the Option, and your right
to vesting of the Option after termination of service, if any, will be measured
by the date of termination of your active service and will not be extended by
any notice period mandated under applicable law. In contrast, any notice period
mandated under the Employment Contract shall be treated as service for the
purpose of determining the vesting of the Option; provided, if the Company
elects to place you on Garden Leave during such notice period, the Option shall
cease to vest as of the date immediately prior to such Garden Leave. Subject to
the foregoing and the provisions of the Plan, which are incorporated herein by
reference, the Company, in its sole discretion, shall determine whether your
service has terminated and the effective date of such termination.
(k)The grant of the Option will not be interpreted to form an employment
contract or employment relationship with the Company or any of its Subsidiaries
that does not otherwise exist.


6.Data Privacy Acknowledgement and Consent. By signing this Agreement, you
acknowledge and agree that in order to implement, manage and administer the
Option and/or in connection with tax or other governmental and regulatory
compliance activities directly or indirectly related to the Option, the Company
and/or an entity belonging to the Company’s group of companies (including your
employer) may need to process your personal data (electronically or otherwise),
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or other equity securities, directorships
held in the Company, details of all Options or any other entitlement to Shares
awarded, canceled, vested, unvested or outstanding in your favor (the “Personal
Data”). The transfer of Personal Data to and collection by third-party service
providers outside the Company’s group of companies, such as the Company’s
authorized agent, may also be necessary in order to implement, manage and
administer the Option.
You expressly and unambiguously consent to the collection, use and processing of
Personal Data by the Company, entities belonging to the Company’s group of
companies, and third-party service providers. You understand that the Company
may transfer your Personal Data to the United States, or other countries which
may have a different or lower level of data protection law than your home
country and which are not considered by the European Commission to have data
protection laws equivalent to the laws in your country. The Company therefore
maintains an EU-U.S. Privacy Shield certification to protect your data
consistent with data protection laws of the European Union.
In addition, you expressly and unambiguously consent to the disclosure of
Personal Data to, and processing by, a third party in the event of any potential
or actual reorganization, merger, sale, joint venture, assignment, transfer or
other disposition of all or any portion of the Company’s business, assets or
stock (including in connection with any bankruptcy or similar proceedings); and
as the Company believes necessary or appropriate: (a) under applicable law,
including laws outside of your country; (b) to comply with legal processes; and
(c) to respond to requests from public and government authorities including
public and government authorities outside of your country.
You authorize the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
managing and administering this Option, including any requisite transfer of such
Personal Data as may be required to a broker or other third-party with whom you
may elect to deposit any Shares acquired upon exercise of the Option. You
understand that Personal Data will be held only as long as is necessary to
implement, manage and administer the Option, unless a longer retention period is
required by applicable laws, regulations, rules or valid requests or orders of a
court or other dispute resolution forums or of a governmental or public
authority, in each case, including those of a court or other dispute resolution
forums or of a governmental or public authority outside of your country. You
understand that you may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing your local stock program
coordinator.
If you do not consent, or if you later seek to revoke your consent, your
employment status or career with the Company or Subsidiary will not be adversely
affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant options under the Plan or other
equity awards, or manage or administer such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan, but will have no other negative consequences for you. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local stock program
coordinator.





--------------------------------------------------------------------------------

Exhibit 10.2


The Company will take reasonable measures to keep the Personal Data private,
confidential and accurate. You may obtain details with respect to the
collection, use, processing and transfer of your Personal Data in relation to
this award and may also request a list with names and addresses of potential
recipients of the Personal Data and/or access to and updates of such Personal
Data, if needed, by contacting your local stock program coordinator.
7.
Responsibility for Taxes. By accepting this grant, you hereby irrevocably elect
to satisfy any taxes and social insurance contribution withholding required to
be withheld by the Company or its Subsidiaries on the date of grant, vesting or
exercise of the Option or delivery or sale of any Shares hereunder or on any
earlier date on which such taxes or social insurance contribution withholding
may be due (“Tax Liability”) by authorizing the Company and any of its
Subsidiaries to withhold a sufficient number of Shares that would otherwise be
deliverable to you upon exercise of the Option. If, for any reason, the Shares
that would otherwise be deliverable to you upon exercise of the Option would be
insufficient to satisfy the Tax Liability, the Company and any of its
Subsidiaries are authorized to withhold an amount from your wages or other
compensation sufficient to satisfy the Tax Liability. Furthermore, you agree to
pay the Company or its Subsidiaries any amount of the Tax Liability that cannot
be satisfied through one of the foregoing methods.

Apart from any withholding obligations that may apply to the Company and/or its
Subsidiaries, you acknowledge and agree that the ultimate responsibility for the
Tax Liability is and remains with you. You further acknowledge that: (x) the
Company and its Subsidiaries make no representations or undertakings regarding
the Tax Liability or the receipt of any dividends; (y) the Company and its
Subsidiaries do not commit to structure the terms of the grant or any other
aspect of the Option to reduce or eliminate the Tax Liability; and (z) you
should consult a tax adviser regarding the Tax Liability.
You acknowledge that the Company and its Subsidiaries shall have no obligation
to deliver Shares until the Tax Liability has been fully satisfied by you.
8.
United Kingdom Specific Provisions. The following provisions apply to you as a
resident of the United Kingdom. Please appreciate that the information contained
in this Section 10 is general in nature and may not apply to your particular
situation, and the Company is not in a position to assure you of any particular
result. Accordingly, you are advised to seek appropriate professional advice as
to how the relevant laws of your home country may apply to your situation. You
further understand and agree that if you are a citizen or resident of a country
other than the one in which you are currently working, or if your employment
transfers after the grant of the Option, or if you are considered a resident of
another country for local law purposes, the information contained herein may not
apply to you, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply, or determine that other
terms and conditions are necessary or advisable in order to comply with local
law or to facilitate the administration of this Agreement.

(a)Tax and National Insurance Contributions. If the Company determines that it
is required to account to HM Revenue & Customs for the Tax Liability and any
Secondary NIC Liability or to withhold any other tax as a result of the Option,
you, as a condition to the exercise of the Option, shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding liabilities.
You shall also make arrangements satisfactory to the Company to enable it to
satisfy any withholding requirements that may arise in connection with the
exercise of the Option or disposition of Shares acquired pursuant to the Option.
As a further condition of the vesting of the Option, you may, at the Company’s
discretion, be directed to join with the Company, or if and to the extent that
there is a change in the law, any of its Subsidiaries or person who is or
becomes a Secondary Contributor, in making a Joint Election which has been
approved by HM Revenue & Customs, for the transfer of the whole Secondary NIC
Liability. To the extent permitted by law, you hereby agree to indemnify and
keep indemnified the Company and its Subsidiaries for any Tax Liability.
(b)Securities Disclosure. This Agreement is not an approved prospectus for the
purposes of section 85(1) of the Financial Services and Markets Act 2000
(“FSMA”) and no offer of transferable securities to the public (for the purposes
of section 102B of FSMA) is being made in connection herewith. This Agreement
and the Option are exclusively available to you as a bona fide employee of Avon
Cosmetics Limited.


9.Notice. Any notice required to be given hereunder to you shall be addressed to
you at your current address shown on the Company’s records. Notice shall be sent
by mail, express delivery or, if practical, by electronic delivery or hand
delivery.


10.Provisions Inconsistent with Translation. To the extent that you have been
provided with a translation of this Agreement, the English language version of
this Agreement shall prevail in case of any discrepancies or ambiguities due to
translation.


11.Acknowledgement. The Company and you agree that the Option is granted under,
and governed by, your grant notification, this Agreement and by those provisions
set forth in the Plan that are incorporated herein by reference. You: (x)
acknowledge receipt of a copy of your grant notification, this Agreement, the
Plan and the prospectus relating to this award; (y) represent that you have
carefully read and are familiar with their provisions; and (z) hereby accept the
Option subject to all of the





--------------------------------------------------------------------------------

Exhibit 10.2


terms and conditions set forth in your grant notification and this Agreement,
including those provisions set forth in the Plan that are incorporated herein by
reference.


12.Compliance with Laws and Regulations. The granting of the Option and the
delivery of Shares hereunder shall be subject to all applicable laws, rules and
regulations. The issuance of Shares will be subject to and conditioned upon
compliance by the Company and you with all applicable laws and regulations and
with all applicable requirements of any stock exchange or automated quotation
system on which the Shares may be listed or quoted at the time of such issuance
or transfer. If any provision of this Agreement conflicts with applicable
mandatory law, the provisions of such law shall govern.


13.Additional Conditions to Issuance of Shares or Exercise. If at any time the
Company determines, in its discretion, that as a condition to the issuance of
Shares to you (or your estate) hereunder, it is necessary or desirable to (i)
list, register, qualify or comply with the rules of any securities exchange,
(ii) qualify or comply with any applicable state, federal or foreign law,
including the applicable tax code and related regulations, or (iii) obtain the
consent or approval of any governmental regulatory authority or securities
exchange, then such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval is completed,
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of Shares hereunder will violate
federal securities laws or other applicable law, the Company will defer delivery
until the earliest date on which the Company reasonably anticipates that the
delivery of Shares hereunder will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state,
federal or foreign law or securities exchange and to obtain any such consent or
approval of any such governmental authority or securities exchange.


14.Foreign Exchange. Where applicable, you acknowledge and agree that it is your
sole responsibility to investigate and comply with any applicable exchange
control laws in connection with the issuance and delivery of Shares pursuant to
the exercise of the Option and that you shall be responsible for any reporting
of inbound international fund transfers required under applicable law. You are
advised to seek appropriate professional advice as to how the exchange control
regulations apply to your specific situation. You acknowledge and agree that
neither the Company nor any Subsidiary shall be liable for any foreign exchange
rate fluctuation between your local currency and the U.S. Dollar that may affect
the value of the Option or of any amounts due to you pursuant to the exercise of
the Option or the subsequent sale of any Shares acquired upon exercise.


15.Miscellaneous. The Company at any time, and from time to time, may amend the
terms of this Agreement; provided, however, that your rights shall not be
materially adversely affected without your written consent (except to the extent
permitted under the Plan). No waiver by either party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law. In lieu of issuing a fraction of a Share resulting from
an adjustment of the Option pursuant to Section 9 of the Plan or otherwise, the
Company shall be entitled to pay to you an amount equal to the Fair Market Value
of such fractional Share. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and to the
benefit of you and your beneficiaries, executors, administrators, heirs and
successors. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


16.Entire Agreement. This Agreement (including the provisions set forth in the
Plan that are incorporated herein by reference) and your grant notification
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto (including
those provisions of the Employment Contract describing this award).


17.Applicable Law. This Agreement (including those provisions set forth in the
Plan that are incorporated herein by reference) and your grant notification, and
all actions taken hereunder or under the Plan shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to the conflict of law principles thereof.


18.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Option or future options that may
be awarded under the Plan by electronic means, or request your consent to
participate in the Plan by electronic means. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to a Company
intranet or the Internet site of a third party involved in administering this
award or the Plan, the delivery of the document via electronic mail or such
other means of electronic delivery specified by the Company. You consent to the
electronic delivery of your grant notification, this Agreement, the Plan and the
prospectus relating to this award. You acknowledge that you may receive from the
Company a paper copy of any documents delivered electronically, at no cost to
you, by contacting the Company by telephone or in writing. You further
acknowledge that you will be provided with a paper copy of any documents if





--------------------------------------------------------------------------------

Exhibit 10.2


the attempted electronic delivery of such documents fails. Similarly, you
understand that you must provide the Company or any designated third-party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. You may revoke your consent to the electronic
delivery of documents (or may change the electronic mail address to which such
documents are to be delivered to you) at any time by notifying the Company of
such revoked consent or revised electronic mail address by telephone, postal
service or electronic mail. Finally, you understand that you are not required to
consent to electronic delivery of documents.


19.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations or assessments
regarding your acceptance of this award, participation in the Plan, or
acquisition or sale of the underlying Shares. You are hereby advised to consult
with your own personal tax, legal and financial advisors regarding your
acceptance of this award and participation in the Plan before taking any action
related to the Plan.


20.Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each party and delivered to the other party.
[Signatures on Next Page]


IN WITNESS WHEREOF, the Company, by its duly authorized officer, and you have
executed this Agreement as of the Grant Date.
By your acceptance of this Agreement, you and the Company agree that the Option
is granted under and governed by the terms and conditions of your grant
notification and this Agreement, including those provisions set forth in the
Plan that are incorporated herein by reference. You have reviewed your grant
notification, this Agreement, the Plan and the prospectus relating to this award
in their entirety, and fully understand all provisions thereof. You have had an
opportunity to obtain the advice of counsel prior to executing this Agreement.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to your grant
notification, this Agreement, the Plan and the prospectus relating to this
award. You further agree to notify the Company upon any change in your residence
address.
AVON PRODUCTS, INC.
OPTIONEE


/s/ Susan Ormiston
Susan Ormiston, Senior Vice President, Human Resources and Chief Human Resources
Officer


/s/ Jan Zijderveld
Jan Zijderveld








